PER CURIAM
The City of St. Louis ("City") appeals judgment entered on a jury verdict on a claim of negligence where Respondent Rhonda Potts ("Potts") sustained an injury when she tripped over a granite curb uneven with a sidewalk installed in 2005. The City raises five (5) points on appeal, each of which concern the expert opinion evidence offered by Potts at trial. The City argues: (1) expert testimony on the safety of sidewalks is inadmissible as a matter of law under controlling Missouri Supreme Court precedent; (2) experts are not permitted to testify regarding ordinances, code, and industry standards applicable to a municipalities' negligence; (3) the expert testimony regarding industry standards and the City's code and construction specifications forming its factual basis were admitted without proper foundation; (4) material differences in Potts' expert's testimony were not properly disclosed before trial; and (5) the trial court erred in denying the City's motion for judgment notwithstanding the verdict or new trial based on failing to exclude the expert.
We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err or abuse its discretion allowing Pott's expert testimony evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
*760We affirm the judgment under Rule 84.16(b).